2004 WI 126
In the Matter of Disciplinary Proceedings Against Hans K. Ribbens, Attorney at Law:
Office of Lawyer Regulation, Complainant,
v.
Hans K. Ribbens, Respondent.
No. 03-1039-D.
Supreme Court of Wisconsin.
Opinion Filed: October 19, 2004.
The Court entered the following order on this date:
Pending before this court is a petition for consensual license revocation filed by Attorney Hans Karl Ribbens pursuant to SCR 22.19(1). A referee's report and recommendation advocating revocation is also before the court. Attorney Ribbens did not appeal that report and recommendation. Attorney Ribbens' license to practice law has been under suspension since June 11, 2002.
By order dated May 14, 2004, this court asked the parties to respond to the question whether restitution was warranted in this matter. The OLR filed a response on May 28, 2004, indicating that it had revised its position and now recommends this court order restitution, as follows: to the Client Security Fund in the amount of $31,070.00; and to certain clients, as follows: to B.J., in the amount of $600.00; to P.B. in the amount of $2,450.00; to K.W. in the amount of $450.00; and to C.W. in the amount of $225.00. Attorney Ribbens did not file a response.
In view of the OLR's revised recommendation, this court afforded Attorney Ribbens another opportunity to respond to this matter. By order dated August 4, 2004, Attorney Ribbens was directed to show cause, in writing, why this court should not approve the OLR's revised recommendations with respect to restitution and costs. Attorney Ribbens did not file any response and we deem he has waived any objection to the OLR's revised recommendations. Therefore,
IT IS ORDERED that the referee's report and recommendation is adopted and the petition for consensual license revocation filed by Attorney Hans Karl Ribbens is granted; Attorney Hans Karl Ribbens' license to practice law in Wisconsin is revoked effective the date of this order.
IT IS FURTHER ORDERED that Attorney Hans Karl Ribbens comply with the provisions of SCR 22.26 concerning duties of a person whose license to practice law has been revoked.
IT IS FURTHER ORDERED that within 60 days of the date of this order Attorney Hans Karl Ribbens pay to the OLR the costs of the proceeding.
IT IS FURTHER ORDERED that the OLR's revised recommendations with respect to restitution are adopted and Attorney Hans Karl Ribbens is directed to make restitution to the Client Security Fund and to the clients, as set forth herein, within 60 days of the date of this order.